Case 1-17-01005-ess   Doc 246-9   Filed 07/13/20   Entered 07/13/20 15:04:45



                                                                         Page 1

  1      UNITED STATES BANKRUPTCY COURT

  2      EASTERN DISTRICT OF NEW YORK

  3      Case No. 1-16-40809-ess

  4      Adv. Case No. 1-17-01005-ess

  5      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

  6      In the Matter of:

  7

  8      TASHANNA B. GOLDEN,

  9

 10                   Debtor.

 11      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

 12      TASHANNA B. GOLDEN,

 13                        Plaintiff,

 14                   v.

 15      NATIONAL COLLEGIATE TRUST et al.,

 16                        Defendants.

 17      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

 18

 19

 20                        United States Bankruptcy Court

 21                        271-C Cadman Plaza East

 22                        Brooklyn, NY 11201

 23

 24                        April 9, 2018

 25                        11:24 AM

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                      516-608-2400
Case 1-17-01005-ess   Doc 246-9   Filed 07/13/20   Entered 07/13/20 15:04:45



                                                                        Page 2

  1      B E F O R E :

  2      HON ELIZABETH S. STONG

  3      U.S. BANKRUPTCY JUDGE

  4

  5      ECRO:        FANNY RANDAZZO

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                      516-608-2400
Case 1-17-01005-ess      Doc 246-9   Filed 07/13/20   Entered 07/13/20 15:04:45


                                                                          Page 121

   1                    MS. SIEG:    The 523A --

   2                    THE COURT:    523.   The substantive -- right, the

   3      discharge statute.

   4                    MS. SIEG:    Correct.     And that issue is percolating

   5      up through the courts as it should in the normal course.                So

   6      that when it does get to the Supreme Court it has the

   7      benefit of all the circuits or as many as possible -- it has

   8      the benefit of that issue being tested.

   9                    THE COURT:    So what about this problem now?

 10       Remember that at the pleading stage you take the allegations

 11       as true.      You think you’re going to disprove them but I have

 12       to take them as true.        And you’re saying that we can’t do

 13       better than piecemeal litigation?            That even with a federal

 14       class action tool that the best we can do, assuming that

 15       these allegations are true and that lenders were talking out

 16       of both sides of their mouths, assuming the allegations are

 17       true -- I’ll say it once every 15 seconds for the avoidance

 18       of doubt.      Maybe.

 19                     And I guess this isn’t about whether it feels like

 20       the equitable result for the Lenders or the Debtors but I --

 21       I really wonder if that’s how the Federal Court process

 22       works.      I’m not sure that it is.

 23                     MS. SIEG:    Well, again, Your Honor, that’s a

 24       superiority element.        We’re not here asking you to make

 25       rulings on that.        We will be in here arguing that a class is

                                      Veritext Legal Solutions
       212-267-6868                     www.veritext.com                      516-608-2400
